Citation Nr: 1419472
Decision Date: 05/01/14	Archive Date: 06/26/14

DOCKET NO. 07-34 509	)        DATE MAY 01 2014

On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION 

Appellant represented by:   Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1973 to September 1993, and November 2006 to February 2007.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North, Little Rock, Arkansas.

In the May 2007 rating decision on appeal the RO, in relevant part, granted service connection for an adjustment disorder with depressed mood, with an initial 10 percent rating effective February 17,2007 (day after discharge from active service). Subsequently, a May 2009 rating decision granted service connection for PTSD, which together with the Veteran's service-connected adjustment disorder with depressed mood, was assigned a 50 percent rating effective March 4, 2008 (date of VA outpatient treatment (VAOPT) establishing a diagnosis of PTSD). Thereafter, in a March 2012 rating decision, the RO increased the Veteran's rating for PTSD (previously shown as adjustment disorder with depressed mood), to 30 percent disabling effective February 17, 2007, and continued his 50 percent rating effective March 4, 2008.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2010. A transcript of the hearing is of record.

This case was previously before the Board for appellate consideration in August 2012 and August 2013. In an August 2012 decision, the Board increased the Veteran's disability rating to 50 percent for the entire claims period, and denied a disability rating in excess of 50 percent. The Veteran appealed the Board's August 2012 decision to the Court of Appeals for Veterans Claims (the Court). The parties

-2-

filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD. In a March 2013 Order, the Court granted the JMR and vacated that portion of the August 2012 Board decision. Thereafter, the claims file was returned to the Board and in August 2013, the Board remanded the claim for additional development. The case has since been returned to the Board for further appellate consideration.

For reasons explained in greater detail below, the Board finds that the Veteran's statements and testimony of record reasonably raise a claim for a total disability rating based on individual unemployability. The United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Veteran has a pending appeal for a higher rating for his PTSD disability with adjustment disorder and depressed mood, and he contends that he is unable to work at least in part due to this disability, the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

-3-

FINDINGS OF FACT

1. Prior to October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood symptomatology resulted in occupational and social impairment with reduced reliability and productivity.

2. From October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood symptomatology resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

3. The Veteran's PTSD disability with adjustment disorder and depressed mood does not present an exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1. Prior to October 10, 2013, the criteria for a disability rating higher than 50 percent for PTSD with adjustment disorder and depressed mood have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411(2013).

2. From October 10, 2013, the criteria for a 70 percent disability rating, but no higher, for PTSD with adjustment disorder and depressed mood have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411(2013).

3. Application of the extra-schedular rating provisions is not warranted in this case. 38 C.F.R. § 3.321(b) (2013).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In accordance with the August 2013 remand, in August 2013, the Appeals Management Center (AMC) obtained relevant VA treatment records dating since September 2010 and requested that the Veteran identify any additional treatment he had received for his service-connected psychiatric disability. To date, however, the Veteran has not responded. In October 2013, the Veteran was afforded a VA psychiatric examination to determine the current nature and severity of his psychiatric disability. The case was most recently readjudicated in the November 2013 supplemental statement of the case (SSOC). Thus, there is compliance with the Board's remand instruction. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's Duties to Notify and Assist

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for adjustment disorder with depressed mood, and subsequently PTSD with adjustment disorder and depressed mood. The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, in correspondence dated in May 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). Specifically, the RO/AMC notified the Veteran of: information and evidence necessary to substantiate his claim for service connection for PTSD; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide. Subsequent correspondence dated in March 2008 further informed the Veteran that in order to establish a higher rating,

-5-

the evidence would need to show that his disability had increased in severity and of the types of evidence that could be submitted to support his claim for increase. Both letters also provided notice of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Evidence that has been obtained and associated with the electronic claims files includes the Veteran's service treatment records pertaining to both periods of his active service and his reserve service, identified VA and private treatment records, reports of numerous psychiatric and traumatic brain injury examinations, and statements and testimony of the Veteran. All identified and available psychiatric treatment records have been secured.

The Veteran was provided with VA psychiatric examinations to determine the nature and severity of his service-connected psychiatric disability in October 2006, April 2007, March 2011, and October 2013. Reports of traumatic brain injury (TBI) VA examinations dated in November 2007 and January 2009 also contain information and evidence relevant to his claim for increase for psychiatric disability. The aforementioned examination reports reflect that the examiners reviewed and recorded the Veteran's documented and/or reported psychiatric history and current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Further, the combination of the Veteran's statements and testimony and notation in VA examination reports documenting functional complaints and problems associated with the Veteran's psychiatric disability provide a full and accurate picture of the Veteran's disability so as to allow the Board to render an informed decision. There is no information or evidence of record suggesting that the Veteran's psychiatric disability may have worsened since it was most recently evaluated during the October 2013 examination. Thus, the Board concludes that the evidence of record is adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

-6-

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. Statements and testimony received from the Veteran and his representative show that they have actual knowledge of the information and evidence necessary to substantiate the claim. Therefore, the duties to notify and assist have been met and the Board may proceed with adjudication of the claim. 38 C.F.R. § 20.1304(c) (2013).

In February 2010, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim for an increased initial rating. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the [A]VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ fully explained the issue on appeal during the hearing. Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. At the Veteran's request, the record was held open for 60 days from the date of the hearing to enable him to submit additional information and evidence in support of his claim, to include outstanding VA treatment records identified by the undersigned during the hearing. As such, the Board finds that consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal

-7-

Legal Criteria - Increased Initial Rating

The Veteran contends that symptomatology associated with his service-connected PTSD with adjustment disorder and depressed mood presents a greater degree of impairment than the currently assigned 50 percent evaluation indicates. In his June 2009 notice of disagreement, he asserted that symptomatology associated with his service-connected PTSD with adjustment disorder and depressed mood satisfies the rating criteria for the assignment of a 70 percent disability rating.

As discussed above, this appeal arises from the Veteran's disagreement with the May 2007 rating decision, which granted service connection for adjustment disorder with depressed mood evaluated as 10 percent disabling, effective February 17, 2007, and denied service connection for PTSD. Ultimately, in August 2012, the Board granted an increased initial disability rating of 50 percent for PTSD with adjustment disorder and depression for the entire claims period, and denied an initial rating in excess of 50 percent at any time during the claim. The Veteran appealed that decision to the Court, which in a March 2013 order, granted the parties' joint motion for remand with respect to the Board's denial of an initial rating in excess of 50 percent. Specifically, the parties agreed that the Board failed to provide adequate reasons and bases for its decision to deny an initial rating in excess of 60 percent with discussion of all relevant and potentially favorable evidence. In that regard, the Board did not discuss a March 2006 private psychiatric opinion of Dr. MB, PhD indicating that the Veteran's symptoms were of "sufficient intensity and duration to cause subjective distress and to interfere with social, occupational and family role fulfillment;" and a January 2007 mental status evaluation that documented thoughts of suicide Thus, the claim was remanded to the Board for readjudication of the claim for a rating in excess of 50 percent in which the March 2006 and January 2007 records are addressed.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.

-8-

38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fender son v. West, 12 Vet. App. 119 (1999). The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. §4.126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

-9-

Service connection is in effect for PTSD with adjustment disorder and depressed mood, rated 50 percent disabling under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 throughout the duration of the appeal.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.)

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant

-10-

speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

Factual Background and Analysis

Following a review of the record, which includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and lay statements and testimony of the Veteran, the Board finds that preponderance of the evidence shows that symptomatology associated with his service-connected PTSD with adjustment disorder and depressed mood, and associated effects on his social and occupational functioning, does not warrant a rating in excess of 50 percent at any time prior to October 10,2013, and in excess of 70 percent since October 10, 2013.

As the Veteran maintained full-time employment as a high school level ROTC instructor from the date the claim for service connection for psychiatric disability was received through July 2013 when he retired, and no psychologist, psychiatrist, or other medical or mental health professional has indicated that his psychiatric symptomatology has been manifested by total occupational and social impairment at any time prior to or since October 10, 2013, the evidence of record does not support a finding that the Veteran's psychiatric symptomatology has resulted in total occupational and social impairment at any time since the claim for service connection was received.

-11-

Although the Veteran's statements of record, testimony during the Travel Board hearing, and statements documented in the October 2013 report of VA PTSD examination all suggest that his retirement in summer 2013 was due to his inability to do his occupational duties due to psychiatric symptomatology, he has not submitted any evidence to corroborate such assertions. During the February 2010 hearing, he testified that he could not do his occupational duties involving a computer due to disability of his hand. In reference to delegating his teaching responsibilities to a subordinate, he stated that he takes a lot of pain medication so he is "not real clear" and he mostly stays in his office or lies in the back. Moreover, VA and private psychiatric treatment and medication management notes contain no indication other than the Veteran's lay statements that his psychiatric symptomatology has resulted in total occupational and social impairment. Indeed, the Veteran denied any PTSD or psychiatric work-related difficulties on VA examinations in October 2006 and April 2007. On PLC-C testing for PTSD in August 2010, the Veteran believed that his PTSD-related problems had made it "somewhat" difficult for him to do work, take care of things at home, or get along with others. On examination in March 2011, the examiner found no evidence that the Veteran's PTSD symptomatology precluded employment or performance of his daily activities. VA primary care notes dated in January 2012 and January 2013 indicate that the Veteran was doing well, active, and running a ROTC program. On examination in October 2013, the examiner stated that the level of the Veteran's occupational and social impairment with regard to his PTSD is best characterized by occupational and social impairment with deficiencies in most areas.

Thus, at issue in this case is whether the Veteran's PTSD symptomatology results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood as is required for the assignment of the next-higher 70 percent disability rating for PTSD.

Following a review of the record, to include the March 2006 opinion of Dr. MB, PhD and the January 2007 in-service report of mental status examination alluded to in the terms of the joint motion, the Board finds that at all times prior to October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood has been

-12-

manifested by occupational and social impairment with reduced reliability and productivity. At no time prior to October 10, 2013, did the Veteran's symptoms more nearly approximate a rating in excess of 50 percent under the General Rating Formula. Specifically, his psychiatric symptomatology was not of such severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Prior to October 10, 2013, the weight of the evidence is against a finding that the Veteran's psychiatric symptomatology resulted in deficiencies in most areas or total occupational and social impairment. The Board acknowledges that while the overall effect of the Veteran's psychiatric symptomatology is at issue as opposed to the mere presence or absence of symptoms enumerated in the rating criteria, symptoms enumerated in the rating criteria nevertheless do serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board observes that the Veteran is in receipt of a 70 percent disability rating for residuals of his service-connected traumatic brain injury due to level 3 impairment in the facet of memory, attention, concentration, and executive functions. As such, in evaluating the current claim for an increased initial rating in excess of 50 percent for PTSD with adjustment disorder and depressed mood, evaluation of the same manifestations of his service-connected traumatic brain injury disability under a different diagnosis is to be avoided. 38 C.F.R. § 4.14. To do so is to pyramid the ratings. Accordingly, symptoms pertaining to the Veteran's memory, attention, concentration, and executive functions may not be used to support an evaluation for his service-connected PTSD with adjustment disorder and depressed mood.

Turning to the evidence dated prior to October 2013, the Board finds that there is no credible evidence of symptoms such as gross impairment of thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; and neglect of personal hygiene and appearance.

As to persistent delusions or hallucinations, during VA TBI examination in November 2007, the Veteran reported occasional visual hallucinations described as

-13-

black dots. The examiner stated that it was difficult to determine whether the described episodes were floaters or a visual hallucination. There are no further reports, complaints, findings, or diagnosis of hallucinations or delusions of any kind until more than two years later during the February 2010 hearing when the Veteran testified that he has to cover his mirrors so he will not see things in them and become afraid. Otherwise, the clinical treatment records and numerous reports of VA TBI and PTSD examinations show that the Veteran did not report, nor was he observed to be experiencing, hallucinations or delusions of any kind. Given that the Veteran reported only two instances of visual hallucinations during his claim, which spans a period of more than six years, and given that his reports of visual hallucinations are dated more than two years apart, the Board finds that the evidence is against a finding that the Veteran's reported visual hallucinations are persistent in nature as contemplated by the rating criteria for a higher rating.

As to the Veteran's ability to perform his activities of daily living (including maintenance of minimal personal hygiene), VA treatment records show that the Veteran appeared casually dressed and appropriately groomed on all occasions. During the February 2010 hearing, the Veteran testified that he and his wife, who is totally disabled, work together to get their activities of daily living done independently. He reported that he could not function without the help of his wife. To the contrary, however, on VA PTSD examination in October 2006, the Veteran reported that he went to restaurants and stores without anxiety. His leisurely activities included attending flea markets. On VA examination in April 2007, the Veteran indicated that he goes to restaurants to eat and into large stores if he needs to even though he does not particularly like it. The examiner described the Veteran's psychiatric symptoms at that time as very mild in degree and found no evidence that the Veteran's ability to do daily activities was impaired. In June 2007, findings on MMPI-2 were consistent with mild depression and anxiety syndrome. A March 2008 VA mental health note indicated that the Veteran's functioning in social, occupational and recreational aspects was significantly impaired, however, on VA examination in January 2009, the Veteran's instrumental activities of daily living (i.e., activities other than self-care that are needed for independent living) were reported as normal.   On PCL-C test in August 2010, the Veteran reported that problems associated with his PTSD had made it only

-14-

somewhat difficult for him to take care of things at home. On VA PTSD examination in March 2011, the examiner described the Veteran's psychiatric symptoms as occurring several times a week and as only moderate in degree. The examiner found no evidence that the Veteran's psychiatric symptomatology precluded performance of his daily activities. A January 2013 VA primary care note indicated that the Veteran was active and doing well. On review, with the exception of the Veteran's testimony, there is no finding or complaint that the Veteran's psychiatric symptomatology results in inability to perform his activities of daily living at any time. While the Veteran is competent to report his first hand experiences, the Board finds that the objective findings of trained psychiatric professionals are of greater probative weight. As such, the evidence weighs against a finding that the Veteran's psychiatric disability results in any inability to perform activities of daily living.

Similarly, although the Veteran reported a single episode where he became "disoriented and slightly confused" for less than 30 minutes "some time ago" during examination in January 2009, his visual and spatial orientation was reported as good on physical and psychiatric examinations throughout the duration of the claim. During the February 2010 hearing, the Veteran stated that sometimes he would get disoriented when he pulled off the road; however, he further stated that he takes a lot of pain medication so he is "not real clear." On VA PTSD examination in March 2011, the Veteran was noted to be oriented in all spheres on examination. In light of the foregoing, the Board finds that prior to October 10, 2013, the evidence weighs against a finding that the Veteran's psychiatric symptomatology resulted in spatial disorientation or disorientation to place or time.

As to whether the Veteran's speech is intermittently illogical, obscure or irrelevant, his speech was consistently described as normal in rate and rhythm. A March 2008 VA psychiatry note indicated that conversation was indicative of broad circumstantiality, which is contemplated by the currently assigned 50 percent disability rating. In August 2008, the Veteran tended to ramble when given free rein. Speech impairments of delayed reaction time and mild expressive dysphasia found on VA TBI examination in November 2011 and of intermittent dysarthria found on VA TBI examination in January 2009 were found by the January 2009

-15-

examiner to be a main function of the Veteran's service-connected TBI. In any event, the record contains no indication that the Veteran's speech has been described as intermittently illogical, obscure or irrelevant at any time.

As to impulse control, VA examination reports and clinical treatment records show that the Veteran consistently denied any history of legal problems, substance abuse, and episodes of violence. He did report that he assaulted a man in 1978 related to his first wife's infidelity, however, he consistently denied any subsequent episodes of violence. While he did report angry outbursts and becoming easily irritated and frustrated with his students, other drivers, and people at Walmart, there is no evidence of unprovoked irritability with periods of violence as contemplated by the rating criteria for a higher evaluation.

In accordance with the terms of the joint motion, regarding the Veteran's history of suicidal ideation, January 2007 inpatient and outpatient psychiatric service treatment records show that the Veteran was hospitalized for three days due to symptoms of acute anxiety, fatigue, depression and suicidal ideation with a plan to shoot himself due to pain related to a recent head injury. Inpatient clinical treatment records show that the Veteran felt much better very rapidly with psychotherapy, rest, medications, and a medical evaluation in a structured environment. On discharge from inpatient treatment, suicidal or homicidal thoughts, plan and intent were denied. In March 2007, the Veteran indicated that he would never commit suicide as he had witnessed a family member's suicide as a child. He also stated that his religion was a barrier to suicide. Thereafter, the Veteran consistently contracted with his mental health provider against self-harm. Subsequent VA examination reports and clinical treatment records show that the Veteran consistently denied symptoms of suicidal and homicidal ideation, plan or intent.

The evidence shows that the Veteran experienced a single episode of suicidal ideation that lasted for a period of three days at most in January 2007. There is no indication that suicidal ideation has been persistent or recurrent in nature. Moreover, the single episode of suicidal ideation in January 2007 quickly and effectively resolved with treatment. Significantly, the Veteran related his in-service

-16-

suicidal ideation to his service-connected traumatic brain injury with posttraumatic headaches as opposed to any psychiatric disability. As such, the Board finds that the Veteran's suicidal ideation documented in January 2007 is insufficient to support a higher evaluation and was not of sufficient duration (3 days at most) or nature (related to other injury) to support even a staged rating at that time.

As to obsessive rituals, December 2005 and March 2006 private mental health treatment notes show that the Veteran reported that he repeatedly checked the locks on his doors and windows due to fear of a break-in. On VA examination in October 2006, however, he denied being easily startled. On separation examination in January 2007, he reported some paranoid feelings. On VA examination in April 2007, his PTSD symptomatology was found to be very mild in nature, and the examiner found no evidence that it impaired his daily activities. On VA TBI examination in January 2009, the Veteran's instrumental activities of daily living were reported as normal. During the February 2010 hearing, the Veteran again reported engaging in obsessive rituals such as checking his door locks and alarm system, getting up to look out the window, keeping a gun nearby, and covering his mirrors. On VA examination in March 2011, the examiner found no evidence that the Veteran's psychiatric symptomatology precluded his performance of his activities of daily living. In light of the foregoing, the Board will concede that the Veteran engages in obsessive rituals, however, the evidence weighs against a finding that it interferes with his routine activities as is necessary for consideration of assignment of a higher evaluation.

Similarly, as to near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively, the evidence of record shows that prior to October 10, 2013, the Veteran experienced symptoms of anxiety and depression for which he received medication therapy for chronic sleep impairment on an as needed basis. In July 2009, he reportedly took medication for chronic sleep impairment three to four nights a week. He reportedly took medication for anxiety maybe three times a month.   He also received intermittent individual and medication therapy for major depression and anxiety on an as needed basis. In July 2009, the Veteran's major depression was reported to be in partial remission. In November 2009, it was described as recurrent. In February 2010, it

-17-

was again reported to be in remission. In February 2010, the Veteran reported that he was taking his antidepressant medication as prescribed; however, his action profile showed that his antidepressant medication had not been filled since seven months prior. In June 2010, the Veteran reported reduced use of sleep (two to three nights a week) and anxiety medications (once a week). He again reported that he was taking his antidepressant medication as prescribed; however, his action profile showed that it had not been filled since four months prior. He reported that his mood had been fairly good; however, he had crying spells that were triggered by stories of soldiers being killed. In August 2010, the Veteran stated that he "used to" have emotional crying spells, anxiety, and nightmares which he reported to be mostly stable. Mental status examination indicated that his mood varied and that sometimes he is irritated a lot. His major depression was reported to be in remission. His antidepressant medication dosage was increased for additional mood stability. In September 2010, he was reportedly tolerating the increase dosage and he had noticed fewer depressive symptoms. His major depression remained in remission.

On VA PTSD examination in March 2011, the examiner noted that some information reported by the Veteran during examination was inconsistent with information documented in his clinical treatment records during the six to eight months prior. Specifically, the examiner observed that clinical treatment documented that the Veteran's mood had been fairly good and that nightmares had been occurring only twice a week as opposed to every other night as reported during examination. The Veteran also reported during examination that he was receiving less sleep than was noted in his clinical treatment notes. Treatment records also did not indicate that the Veteran was actually sleeping on the job and that his subordinate was teaching as the Veteran reported on examination; however, it was unclear whether that was an omission verses a contradiction. Overall, the examiner believed that the Veteran's symptomatology occurred several times a week and was moderate in severity. The examiner found no evidence that the Veteran's psychiatric symptomatology precluded all employment or performance of his daily activities.

-18-

January 2012 and January 2013 VA primary care notes show that the Veteran indicated that he was doing well on both occasions and that he remained employed full-time as a ROTC instructor.

In June 2013, the Veteran indicated that he planned to retire from his occupation as a ROTC instructor in July 2013. He had not done so earlier due to financial reasons. He stated that he had to lie in the dark supply room daily and have his subordinate teach his classes as it was too stressful for him to do anymore. He indicated that he had recently received his first write-up due to lack of discipline in his classroom. He had started feeling depressed at work, having panic attacks, and felt like he could not cope with it any longer.

The above information and evidence is not reflective of near-continuous panic or depression as it shows that such symptoms occur only at certain times and/or when triggered by certain events. Moreover, VA examination reports prior to October 10, 2013 consistently indicated that the Veteran's psychiatric symptomatology did not preclude his employment or his performance of activities of daily living. Since at least 2010, the Veteran has claimed to have experienced severe impairment in his social and occupational functioning and in his ability to perform his activities of daily living. Nevertheless, the evidence of record shows that he has and continues to successfully care for his disabled wife. He has also successfully maintained full-time employment in a supervisory position as a ROTC instructor until at least July 2013. In that regard, it seems inconceivable that the Veteran would have been able to successfully maintain his employment if he were no longer able to perform his occupational duties and if he spent his days sleeping in a maintenance closet or office as he had alleged since at least February 2010. His June 2013 report that he had recently received his first write up for lack of discipline in his class is also inconsistent with his report that delegated had his teaching duties to a subordinate and that he no longer taught classes. Moreover, as noted by the March 2011 VA examiner and by the Board on several occasions in this decision, the Veteran has provided inconsistent information as to the severity and frequency of his psychiatric symptomatology and any associated effects on his occupational and social functioning during the course of receiving clinical treatment for his psychiatric

-19-

disability verses during VA examinations for evaluation of the current nature and severity of his psychiatric disability.

The Veteran has not submitted any information or evidence in support of or to corroborate his assertions as the frequency and severity of his psychiatric symptomatology and any associated effects on his occupational and social functioning. To the contrary, VA treatment records and examination reports prior to October 10, 2013 show that the Veteran's speech and conversation were normal and that his behavior and interaction was appropriate.  The evidence of record also reflects that the Veteran is capable of basic activities of daily living, caring for his disabled wife, and meeting work demands and responsibilities despite his assertions to the contrary. Thus, the evidence weighs against a finding that the Veteran's depression was continuous or near continuous and that it affected his ability to function independently, appropriately, and effectively at any time prior to October 10, 2013.

As to an ability to establish and maintain effective relationships, in March 2008, the Veteran reported that he felt detached from those who he shared close relationships with and it was noted that his social, occupational and recreational functioning was significantly impaired. In July 2009, the Veteran reported feeling estranged from others. In February 2010, he testified that his family relationships had been better, however, he loved his wife and kids and he was not angry about taking care of his wife who is disabled. He also reported trouble with his students at work and that he had to have his subordinate deal with them. He stated that he did not socialize much anymore. In August 2010, he reported that his PTSD-related problems made it "somewhat" difficult for him to work and/or get along with others. On VA examination in March 2011, he did not feel close with his wife. She told him that he yells at her a lot and that he is not as loving as he used to be. He reportedly had quit going to church and stopped socializing. In June 2013, he indicated that he avoided anything that has to do with people or kids and that he could no longer face his students.

Nevertheless, the Veteran has successfully maintained his marriage with his wife of nearly 20 years with whom he reported that he had an "excellent" relationship with

-20-

and who he was "extremely close" with on VA examination in October 2006. At that time, he enjoyed his job a great deal and had a few close friends. A January 2007 in-service inpatient psycho occupational therapy note indicated that the Veteran dominated social interaction. On VA examination in April 2007, he reported that he and his wife generally got along well and were close and that he socialized most with his sons. Occupationally, he had been nationally recognized as instructor of the year for two years in a row and work-related difficulties were denied. In November 2009, he reported enjoyment from spending a lot of time with his children and grandchildren. During psychosocial assessment in February 2010, his reported leisure and recreational activities included attending church activities and gun shows and visiting his granddaughter and friends. During the hearing, he reported that he and his wife worked together to accomplish their activities of daily living. February and June 2010 VA treatment notes show that the Veteran's safety plan included talking with his mother and a friend. January 2012 and January 2013 VA primary care notes indicated that the Veteran reported that he was doing well and he was active and running a ROTC program.

The evidence is not reflective of an inability to establish and maintain effective relationships. While the Veteran did report some difficulty getting along with others, feelings of social isolation and estrangement from others at times, he nevertheless maintained his marriage of over 20 years, had at least one close friendship, and oversaw his subordinate ROTC instructor. Accordingly, the Veteran's ability to establish and maintain effective relationships is more nearly analogous to "difficulty in establishing and maintaining effective work and social relationships" as contemplated by the currently assigned 50 percent disability rating as opposed to "an inability to establish and maintain effective relationships" as contemplated by the assignment of the next-higher 70 percent disability rating. In essence, the Board concedes that the Veteran has difficulty establishing and maintaining effective relationships, however, it does not rise to the level of an inability to do the same and therefore it is not of the severity contemplated by higher disability ratings.

As to difficulty in adapting to stressful circumstances (including work or a worklike setting), in a March 2006 statement, the Veteran's private psychologist

-21-

indicated that the Veteran's psychiatric symptoms were of sufficient duration and intensity to cause subjective distress and interference with fulfillment of his occupational role. January 2007 inpatient psychiatric service treatment records indicate that the Veteran's psychiatric difficulty at that time was related to occupational stressors. A March 2008 VA mental health note indicated that the Veteran's psychiatric symptomatology significantly impaired his occupational functioning. During the February 2010 hearing, the Veteran reported that his mood swings occurred more frequently during the week due to occupational stress. Specifically, he had trouble dealing with his students and he therefore had to delegate his teaching responsibilities to a subordinate. He stated that the severity level of his psychiatric symptomatology was affecting his work and was forcing him to retire. On subsequent PCL-C testing in August 2010, however, the Veteran indicated that his PTSD-related problems made it "somewhat difficult" for him to work and get along with others. At the time of VA PTSD examination in March 2011, the Veteran continued to work as a ROTC instructor, however, he reiterated that did not actually teach any classes as he had delegated such responsibility to his subordinate.   Despite his sworn testimony at the February 2010 hearing indicating that he could not do computer work due to disability of his right wrist, during the March 2011 examination, he reported that he essentially stayed in the back room and did computer work. He reported that he planned to retire from his occupation as a ROTC instructor in or around July 2011 due to his inability to cope with occupational stress. In a June 2013 statement, the Veteran indicated that he was continuing to work, however, he could not concentrate on teaching and he had no interest in it anymore. Based on these facts, the Board concedes that the Veteran's psychiatric disability results in difficulty in adapting to stressful circumstances, as well as deficiencies in the area of work.

Finally, prior to October 10, 2013, it is significant to note that none of the VA examiners found that the Veteran's psychiatric symptomatology resulted in deficiencies in most areas or total occupational and social impairment.

In fact, the October 2006 VA examiner found that the Veteran's psychiatric symptoms were suggestive of a mild case of PTSD. The examiner found no evidence that the Veteran's PTSD symptomatology precluded employment.

-22-

The same examiner performed a VA mental disorders examination in April 2007, at which time symptomatology associated with the Veteran's adjustment disorder with depressed mood were reported to be very mild in degree. The examiner found no evidence that the Veteran's psychiatric disorder precluded occupational functioning or impaired his activities of daily living.

The March 2011 examiner noted that the Veteran provided inconsistent information as to the frequency and severity of his PTSD symptomatology of depressed mood, nightmares, and chronic sleep impairment during examination as compared to his reports of such documented in clinical treatment records. Overall, the examiner believed that the Veteran experienced PTSD symptoms several times a week and that they were moderate in degree. The examiner found no evidence that the Veteran's PTSD symptomatology precluded all employment or his performance of his activities of daily living.

In accordance with the terms of the joint motion, the Board has considered and acknowledges the March 2006 opinion of Dr. MB, the Veteran's private psychologist, that indicated the Veteran's symptoms have "sufficient intensity and duration to cause subjective distress and to interfere with social, occupational, and family role fulfillment." The Board observes that just two days prior, however Dr. MB changed the Veteran's clinical diagnosis from anxiety disorder NOS to chronic delayed onset PTSD. The DSM-IV diagnostic criteria for PTSD states that "the disturbance must cause clinically significant distress or impairment in social, occupational, or other important areas of functioning (Criterion F)." Here, Dr. MB's clinical treatment notes contained no mention of any interference or deficiency in the Veteran's family role or relations until 2007 at the earliest when he complained of feeling lonely during deployment. Also, prior to October 10, 2013, deficiencies in areas of school, judgment and thinking were not shown at any time.

While the evidence tends to show that the Veteran's psychiatric disability has adverse effects in many areas of his life, it simply does not equate to a finding that such adverse effects rise to the level of becoming deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

-23-

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned in clinical treatment records and examination reports dated prior to October 10, 2013. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation). A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, GAF scores assigned prior to October 10, 2013 ranged from 41 (e.g., in August 2008) at worst to 68 at best. A GAF score of 68 is reflective of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score of 41 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any

-24-

serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Board acknowledges the wide range in GAF scores, including as low as 41, the lower scores have not been annotated with commentary indicating an inability to work due to PTSD, or suicidal ideation beyond the brief instance described above. The Board therefore find no basis for a higher evaluation during the period in question solely on account of certain lower GAF scores.

The Board finds that prior to October 10,2013, the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating at all times prior to October 10, 2013. A preponderance of the evidence is against a finding that the Veteran's disability picture and symptomatology, taken as a whole, more nearly approximate the criteria for higher 70 or 100 percent evaluations at any time prior to October 10, 2013. Thus, the 50 percent disability rating currently assigned is accurate. The clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 50 percent schedular rating, but no higher, at all times prior to October 10, 2013 under diagnostic code 9411. Accordingly, for the period dating prior to October 10, 2013, a 50 percent schedular rating is assigned for PTSD with adjustment disorder and depressed mood.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

From October 10,2013, the only evidence of record is an October 2013 VA PTSD examination. The examiner acknowledged that the Veteran has a history of TBIs; however, his PTSD symptomatology is separate from his TBI symptomatology and only PTSD symptomatology is discussed in the examination report. At the time of examination, the Veteran's PTSD symptomatology included depressed mood, difficulty adapting to stressful circumstances including at work or in a work-like setting; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and disorientation to time or place. While there was no recorded history of substance abuse, during examination the Veteran indicated that he drinks two pints of whiskey and up to twelve beers a day. With the exception of

-25-

taking medication for chronic sleep impairment, the Veteran denied any current mental health treatment and he indicated that he had not been seen at a VA mental health clinic in more than two years.

Socially, the Veteran remained married to his second wife of nearly 20 years. He had two masters' degrees. Occupationally, he reportedly retired from his occupation as a ROTC instructor in July 2013. He attributed his retirement to increased difficulty and problems handling his students. Following a review of the claims file, and interview and examination of the Veteran, the examiner diagnosed PTSD and assigned a GAF score of 31. He stated that the level of occupational and social impairment with regard to the Veteran's PTSD symptomatology is most appropriately described as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.

In light of the foregoing, and in the absence of any evidence to the contrary the Board finds that since October 10, 2013, the Veteran's PTSD disability with adjustment disorder and depressed mood has been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood. As such, since October 10, 2013, an increased 70 percent disability rating, but no higher, will be assigned for the Veteran's service-connected PTSD disability with adjustment disorder and depressed mood.

Given that the Veteran explicitly requested the assignment of a 70 percent disability rating and no higher, in his June 2009 notice of disagreement and as recently as in his June 2013 statement in support of the claim, the Board finds that for the period dating from October 10, 2013, the assignment of a 70 percent evaluation for the Veteran's service-connected PTSD with adjustment disorder and depression is a complete grant of the benefit sought on appeal.

In reaching this decision, the Board has considered the Veteran's lay statements and contention that his PTSD disability satisfies the rating criteria for the assignment of a 70 percent disability rating prior to October 10,2013. There is no indication that the Veteran is qualified to provide a competent medical opinion as to the level of

-26-

social and occupational impairment resulting from his PTSD disability. Moreover, while the Board notes the low GAF score of 31, the accompanying commentary is unambiguously more consistent with the criteria for a 70 percent evaluation than that for a 100 percent evaluation.

The Veteran's symptoms have been stable throughout both periods dating prior to and Since October 10, 2013, staged ratings in addition to those assigned herein are not appropriate.

In exceptional cases an extra-schedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff d, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability. Prior to October 10, 2013, the Veteran's PTSD with adjustment disorder and depressed mood is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: chronic sleep impairment, depressed mood, anxiety, panic attacks, self-isolation, and difficulty in adapting to stressful circumstances (including work or a worklike setting). Since October 10, 2013, it has been characterized by occupational and social impairment with deficiencies in most areas due to such symptoms as: spatial disorientation; obsessive rituals which interfere with routine activities; and difficulty in adapting to stressful circumstances (including work or a worklike setting.

These manifestations are contemplated in the applicable rating criteria. Although the Veteran has repeatedly indicated that he was forced to retire at least in part due to his psychiatric symptomatology, he has not submitted any evidence in support of this contention. In sum, the Board finds that the Veteran has not described other

-27-

functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations. Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation. The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extra-schedular rating is not warranted.

ORDER

Prior to October 10, 2013, entitlement to an initial rating in excess of 50 percent for PTSD with adjustment disorder and depressed mood is denied.

From October 10, 2013, entitlement to a rating of 70 percent, but no higher, for PTSD with adjustment disorder and depressed mood is granted.

REMAND

As noted, the Veteran's statements and testimony of record allege that he is unemployable as a result of his service-connected disabilities, to include his PTSD with adjustment disorder and depression. The Veteran's combined rating of 90 percent meets the threshold rating criteria for consideration for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on a schedular basis under 38 C.F.R. § 4.16(a). In an increased rating claim if the claimant meets the minimum criteria for a TDIU rating (under 38 C.F.R. § 4.16(a)) and there is evidence of unemployability in the file (or under VA control), a TDIU claim is reasonably raised. Norris v. West, 12 Vet. App. 413,421 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).

In this case, during the October 2013 VA examination, the Veteran reported that he retired due to disability in July 2013. Accordingly, the Veteran's complete employment personnel and treatment records should be requested from BHS where he was employed as a ROTC instructor.

-28-

The Veteran's service-connected disabilities include: residuals of a traumatic brain injury, PTSD with adjustment disorder and depressed mood; residuals of a left knee injury with degenerative changes; degenerative disc disease of the cervical spine; tinnitus; allergic rhinitis; hemorrhoids; prostatitis; dry eye syndrome; and erectile dysfunction. The combined evaluation remains 90 percent, under 38 C.F.R. § 4.25. Appropriate VA examinations must be obtained to determine the occupational effects of the Veteran's service connected disabilities and whether any such disabilities, either alone or in combination, render him unable to secure and maintain substantially gainful employment.

All ongoing relevant and identified treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request from the Central Arkansas VA Health Care System all medical, psychiatric and audiological treatment records pertaining to the Veteran dating since June 2013. All records requests and responses received must be documented in the claims file.

2. Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a TDIU and forward him a VA Form 21-8940.

3. Request clarification from the Veteran as to whether he was employed by the Army/Arkansas National Guard and/or BHS while working as a ROTC instructor at BHS. As to each identified employer, request that he submit authorization necessary to enable VA to obtain his complete occupational personnel and treatment records. All records requests and responses received must be documented in the claims file.

-29-

4.	Once the above requested development has been
completed to the extent possible, schedule the Veteran for
a VA examination with an appropriate examiner to
determine the nature, severity, and any occupational
effects of the Veteran's service-connected disabilities (i.e.,
TBI, PTSD with adjustment disorder and depressed mood;
residuals of a left knee injury with degenerative changes;
degenerative disc disease of the cervical spine; tinnitus;
allergic rhinitis; hemorrhoids; prostatitis; dry eye
syndrome; and erectile dysfunction disabilities).

The claims file (Virtual VA/VBMS) and a copy of this remand should be provided to and reviewed by the examiner in conjunction with the examination. All tests and studies deemed appropriate should be conducted and the results should be recorded in the examination report.

As to the Veteran's occupational functioning, please render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and follow substantially gainful employment.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions. A complete rationale should be provided for any opinion expressed.

5.	After the completion of any action deemed appropriate
in addition to that requested above, readjudicate the claim
of entitlement to a TDIU. All applicable laws and
regulations should be considered. If any benefit sought
remains denied, the Veteran and his representative should

-30-

be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

A. C. MCKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

-31-




